DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-12 and 21-28 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 10/04/2021, with respect to the restriction election requirement of claims 1-20, Applicant selects Group I claims 1-12 and adds claims 21-28, for examination, and the rejection(s) of claims 1-12 and 21-28 are made in view of following reference/combinations.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 01/31/2019 is/are compliance with the provision of 37 CFR 1.97. Accordingly, the information disclosure statement is/are being considered by Examiner. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 10, 12, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Toussant et al. (Toussant – US 5,918,197) in view of Borke et al. (Borke – US 2012/0112906 A1) and Kennish et al. (Kennish – US 2011/0018718 A1).


As to claim 1, Toussant discloses a smart device that supports a household consumable, the smart device comprising: 
at least one load sensor (Toussant: Abstract, column 4 lines 26-48, and FIG. 1 the weight sensor 30: The examples of the weight sensor 30 include, but are not limited to, piezoelectric and piezoresistive (semiconductor) sensors, strain gauge sensors, capacitance sensors, inductive sensors, reluctance sensors, magnetostrictive sensors, and other weight-measuring devices well known in the art. The preferred weight sensor 30 of the present invention is an electronic load cell. The load cell is generally a device that converts a force applied to it into a proportional electrical signal. This electrical signal can be measured by a recorder, and based on the measurement of the electrical signal the amount of the force applied to the load cell can be determined and recorded) configured to measure a current load of a household consumable being supported by the smart device (Toussant: Abstract, column 1 lines 55-66, column 2 lines 17-29,  column 4 lines 26-48, column 4 lines 55 – column 5 lines18, and FIG. 1-2 the weight sensor 30: the weight sensor 30 is in operative communication with the ; and 
a processor (Toussant: FIG. 1-2 the microprocessor 42) configured to compare the current load to a previously measured load to determine one of a plurality of consumption event counters (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding ; 
wherein the processor is configured to transmit data located in the plurality of consumption event counters (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 62 – column 8 lines 6, FIG. 1-2 the computer 70, and Table 1: The real time clock (not shown) provides the recorder 40 with the information regarding the date and the time of the event, whether it is the weight-changing event or the input event. Each event has a separate event record. Each event record may be uploaded from the recorder 40 through an interface 46 to a computer 70, in order to create a data file. The interface 46 connects the monitor 10 of the present invention to the computer 70. The standard RS-232C serial link has proven to perform satisfactory as the interface 46).

Toussant does not explicitly disclose the processor is configured to periodically transmit data.
However, it has been known in the art of monitoring material usage to implement the processor is configured to periodically transmit data, as suggested by Borke, which discloses the processor is configured to periodically transmit data (Borke: Abstract, [0009]-[0010], and FIG. 1: The system includes a synchronization station that includes a memory; a mechanism to detect a mobile entity ID tag; and logic for receiving data from the mobile entity ID tag, for storing the received data in the memory, and for periodically transmitting contents of the memory to a central computer).
Therefore, in view of teachings by Toussant and Borke, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to Toussant to include the processor is configured to periodically transmit data, as suggested by Borke. The motivation for this is to implement a known alternative method for transmitting information to a remote storage location.

The combination of Toussant and Borke does not explicitly disclose a processor configured to compare the current load to a previously measured load to determine whether to increment one of a plurality of consumption event counters.
However, it has been known in the art of material usage monitoring to implement a processor configured to compare the current load to a previously measured load to determine whether to increment one of a plurality of consumption event counters, as suggested by Kennish, which discloses a processor (Kennish: FIG. 1-2 the controller 202) configured to compare the current load to a previously measured load (Toussant: Abstract, column 1 lines 55-66, column 2 lines 17-29,  column 4 lines 26-48, column 4 lines 55 – column 5 lines18, and FIG. 1-2 the weight sensor 30 and Kennish: [0029] and FIG. 1-2 the sensors 206-208: the sensor 208 may be a weight or pressure sensor configured to output a constant signal to the controller 202 proportional to the number of wipes stacked in the tub 102, or a discrete signal to the controller 202 each time the weight of the stack changes due to the removal of a wipe. Depending on the sensors 206, 208 actually used in the wipes tub 102, the controller 202 is configured to receive the signals from the sensors 206, 208 and evaluate the signals to determine the appropriateness of the use of the wipes tub 102, an example of which is discussed more fully below) to determine whether to increment one of a plurality of consumption event counters (Kennish: [0029], [0035]-[0042], and FIG. 1-2: As the controller 202 receives the signals from the sensor 208, the 
Therefore, in view of teachings by Toussant, Borke, and Kennish, it would have been obvious to one of the ordinary skill in the art before eth effective filing date of the claimed invention to implement in the system for monitoring consumer consumption of material of Toussant and Borke to include a processor configured to compare the current load to a previously measured load to determine whether to increment one of a plurality of consumption event counters, as suggested by Kennish. The motivation for this is to implement a known alternative method for monitoring hygiene material usage by a user.

As to claim 4, Toussant, Borke, and Kennish disclose the limitations of claim 1 further comprising the smart device of claim 1, wherein the processor is further configured to compare the difference between the current load and the previously measured load against a threshold load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below) to determine whether to increment one of the plurality of consumption event counters (Kennish: [0029]-[0031], [0035]-[0042], and FIG. 1-2: As the controller 202 receives the signals from the sensor 208, the controller 202 may increment the counter to reflect the number of wipes that have been removed from the tub 102. When the lid of the tub 102 is closed, the sensor 206 may detect the closing of the lid and transmit a corresponding signal to the controller 202. Upon receiving the lid closing signal from the sensor 206, and if the counter indicates that no more than the maximum allowable number of wipes have been removed and the predetermined period of time as indicated by the timer has not elapsed, the controller 202 may transmit signals to the output device 212 to cause the output device 212 to produce an output indicative of the appropriate usage of the wipes tub 102 by the child).

As to claim 6, Toussant, Borke, and Kennish disclose the limitations of claim 1 further comprising  the smart device of claim 1, wherein the household consumable comprises a paper towel roll (Toussant: Abstract, column 1 lines 55-66, column 3 lines 49-59, column 4 lines 26-paper towels, and the like, whether or not such plurality is packaged in the box 55. For example, paper napkins which are included in the scope of present invention, are typically sold to consumers in a transparent and flexible wrapper).

As to claim 10, Toussant, Borke, and Kennish disclose the limitations of claim 1 further comprising the smart device of claim 1, wherein the household consumable comprises liquid soap (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: The monitor 10 of the present invention may be successfully utilized for consumer test purposes with regard to consumable products portions of which are typically removable by a consumer during the use of these products. Such products include, but are not limited to, tooth paste, dish-washing soap, bath soap, detergent, deodorant, coffee, sugar, and other consumer products. The consumption of these products may be determined based on measuring and recording these products' weight decrements during their use and Kennish: [0029]-[0031], [0035]-[0042], and FIG. 1-2: Instead of a lid or a cap, the dispensers 104, 108 may include pumps that are depressed to dispense an amount of the liquid stored therein. With the dispensers 104, 108, the appropriate usage may be dispensing the correct amount within a predetermined period of time, such as fifteen seconds. In one embodiment, the .

As to claim 12, Toussant, Borke, and Kennish disclose the limitations of claim 10 further comprising the smart device of claim 10, wherein the processor is configured to increment a usage event counter when the current load is less than the previously measured load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity,  Kennish: [0029]-[0031], [0035]-[0042], and FIG. 1-2: As the controller 202 receives the signals from the sensor 208, the controller 202 may increment the counter to reflect the number of wipes that have been removed from the tub 102. When the lid of the tub 102 is closed, the sensor 206 may detect the closing of the lid and transmit a corresponding signal to the controller 202. Upon receiving the lid closing signal from the sensor 206, and if the counter indicates that no more than the maximum allowable number of wipes have been removed and the predetermined period of time as indicated by the timer has not elapsed, the controller 202 may transmit signals to the output device 212 to cause the output device 212 to produce an output indicative of the appropriate usage of the wipes tub 102 by the child).

As to claim 26, Toussant, Borke, and Kennish discloses all the smart device that supports a household consumable limitations as claimed that mirrors the smart device that supports a household consumable limitations in claim 1; thus, claim 21 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 1, and the details are as followings:
a smart device that supports a household consumable, the smart device comprising: 
at least one load sensor (Toussant: Abstract, column 4 lines 26-48, and FIG. 1 the weight sensor 30: The examples of the weight sensor 30 include, but are not limited to, piezoelectric and piezoresistive (semiconductor) sensors, strain gauge sensors, capacitance sensors, inductive sensors, reluctance sensors, magnetostrictive sensors, and other weight-measuring devices well known in the art. The preferred weight sensor 30 of the present invention is an electronic load cell. The load cell is generally a device that converts a force applied to it into a proportional electrical signal. This electrical signal can be measured by a recorder, and based on the measurement of the electrical signal the amount of the force applied to the load cell can be determined and recorded) configured to measure a current load of the household consumable being supported by the smart device (Toussant: Abstract, column 1 lines 55-66, column 2 lines 17-29,  column 4 lines 26-48, column 4 lines 55 – column 5 lines18, and FIG. 1-2 the weight sensor 30: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below); 
a processor (Toussant: FIG. 1-2 the microprocessor 42) configured to: compare the current load to a previously measured load to determine whether to increment one of a plurality of consumption event counters (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical Kennish: [0029] and FIG. 1-2 the sensors 206-208: the sensor 208 may be a weight or pressure sensor configured to output a constant signal to the controller 202 proportional to the number of wipes stacked in the tub 102, or a discrete signal to the controller 202 each time the weight of the stack changes due to the removal of a wipe. Depending on the sensors 206, 208 actually used in the wipes tub 102, the controller 202 is configured to receive the signals from the sensors 206, 208 and evaluate the signals to determine the appropriateness of the use of the wipes tub 102, an example of which is discussed more fully below); 
update the previously measured load to the current load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or ; and
 periodically transmit data located in the plurality of consumption event counters to an auto replenishment system (Borke: Abstract, [0009]-[0010], and FIG. 1: The system includes a synchronization station that includes a memory; a mechanism to detect a mobile entity ID tag; and logic for receiving data from the mobile entity ID tag, for storing the received data in the memory, and for periodically transmitting contents of the memory to a central computer).

As to claim 27, Toussant, Borke, and Kennish disclose the limitations of claim 26 further comprising   the smart device of claim 26, wherein the processor is configured to increment a first consumption event counter of the plurality of consumption event counters upon the current load being less than the previous load (Toussant: Abstract, column 1 lines 55- column 2 lines 30, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below), wherein the first consumption event counter is indicative of the household consumable having been used since the last comparison by the processor (Toussant: Abstract, column 1 lines 55- column 2 lines 30, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below and Kennish: [0029], [0035]-[0042], and FIG. 1-2: As the controller 202 receives the signals from the sensor 208, the controller 202 may increment the counter to reflect the number of wipes that have been removed from the tub 102. When the lid of the tub 102 is closed, the sensor 206 may detect the closing of .

 Claims 2-3, 11, 21-22, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Toussant et al. (Toussant – US 5,918,197) in view of Borke et al. (Borke – US 2012/0112906 A1) and Kennish et al. (Kennish – US 2011/0018718 A1) and further in view of Richmond (Richmond – US 2012/0067904 A1).

As to claim 2, Toussant, Borke, and Kennish disclose the limitations of claim 1 further comprising  the smart device of claim 1, wherein the plurality of consumption event counters comprise a counter indicative of the household consumable having been removed (Kennish: [0029], [0035]-[0042], and FIG. 1-2: As the controller 202 receives the signals from the sensor 208, the controller 202 may increment the counter to reflect the number of wipes that have been removed from the tub 102. When the lid of the tub 102 is closed, the sensor 206 may detect the closing of the lid and transmit a corresponding signal to the controller 202. Upon receiving the lid closing signal from the sensor 206, and if the counter indicates that no more than the maximum allowable number of wipes have been removed and the predetermined period of time as indicated by the timer has not elapsed, the controller 202 may transmit signals to the output device 212 to cause the output device 212 to produce an output , and a counter indicative of the household consumable having been used (Kennish: [0029], [0035]-[0042], and FIG. 1-2: When the lid of the tub 102 is opened, the sensor 206 may detect the opening of the lid and transmit a signal indicative of the opening to the controller 202. In response to receiving the signal from the sensor 206, the controller 202 may initiate a timer and use the time signal from the clock 210 to begin counting down the predetermined time within which the lid must be closed. The controller 202 may also initialize a counter that will correspond to the number of wipes dispensed from the tub 102 since the lid was opened), except for the claimed limitations of a counter indicative of the household consumable having been refilled.
However, it has been known in the art of tracking material usage to implement a counter indicative of the household consumable having been refilled, as suggested by Richmond, which discloses a counter indicative of the household consumable having been refilled (Richmond: Abstract, [0009]-[0010], [0023], and FIG. 1: The present application discloses a container for holding a can of beer or soda of a container of milk, etc. where the container may or may not also be a cooler and includes an embedded sensor and at least two counters where one counter counts the total number of times a new can has been placed into the container from the time that the container was first used up to the present, and the second counter that can be reset at any time to start a new count of the number of times a can has been placed in the container).
Therefore, in view of teachings by Toussant, Borke, Kennish, and Richmond, it would have been obvious to one of the ordinary skill in the art before eth effective filing date of the claimed invention to implement in the system for monitoring consumer consumption of material of Toussant, Borke, and Kennish to include a counter indicative of the household consumable having been refilled, as suggested by Richmond. The motivation for this is to implement a known alternative method for tracking material usage of a user.

As to claim 3, Toussant, Borke, Kennish, and Richmond disclose the limitations of claim 1 further comprising the smart device of claim 1, wherein the plurality of consumption event counters comprise a counter indicative of the household consumable having been refilled (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts and Richmond: Abstract, [0009]-[0010], [0023], and FIG. 1: The present application discloses a container for holding a can of beer or soda of a container of milk, etc. where the container may or may not also be a cooler and includes an embedded sensor and at least two counters where one counter counts the total number of times a new can has been placed into the container from the time that the container was first used up to the present, and the second counter that can be reset at and a counter indicative of the household consumable having been used (Kennish: [0029], [0035]-[0042], and FIG. 1-2: When the lid of the tub 102 is opened, the sensor 206 may detect the opening of the lid and transmit a signal indicative of the opening to the controller 202. In response to receiving the signal from the sensor 206, the controller 202 may initiate a timer and use the time signal from the clock 210 to begin counting down the predetermined time within which the lid must be closed. The controller 202 may also initialize a counter that will correspond to the number of wipes dispensed from the tub 102 since the lid was opened).

As to claim 11, Toussant, Borke, Kennish, and Richmond disclose the limitations of claim 10 further comprising the smart device of claim 10, wherein the processor is configured to
increment a refilled event counter (Richmond: Abstract, [0009]-[0010], [0023], and FIG. 1: The present application discloses a container for holding a can of beer or soda of a container of milk, etc. where the container may or may not also be a cooler and includes an embedded sensor and at least two counters where one counter counts the total number of times a new can has been placed into the container from the time that the container was first used up to the present, and the second counter that can be reset at any time to start a new count of the number of times a can has been placed in the container) when the current load is greater than the previously measured load and a difference between the current load and the previously measured load is greater than a threshold load (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts).

As to claim 21, Toussant, Borke, Kennish, and Richmond discloses all the smart device that supports a household consumable limitations as claimed that mirrors the smart device that supports a household consumable limitations in claims 1-2; thus, claim 21 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claims 1 and 7, and the details are as followings:
a smart device that supports a household consumable, the smart device comprising:
at least one load sensor (Toussant: Abstract, column 4 lines 26-48, and FIG. 1 the weight sensor 30: The examples of the weight sensor 30 include, but are not limited to, piezoelectric and piezoresistive (semiconductor) sensors, strain gauge sensors, capacitance sensors, inductive sensors, reluctance sensors, magnetostrictive sensors, and other weight-measuring devices well known in the art. The preferred weight sensor 30 of the present invention is an electronic load cell. The load cell is generally a device that converts a force applied to it into a proportional electrical signal. This electrical signal can be measured by a configured to measure a current weight of the household consumable being supported by the smart device (Toussant: Abstract, column 1 lines 55-66, column 2 lines 17-29,  column 4 lines 26-48, column 4 lines 55 – column 5 lines18, and FIG. 1-2 the weight sensor 30: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below); and 
a processor (Toussant: FIG. 1-2 the microprocessor 42) configured to compare the current weight of the household consumable to a previous weight of the household consumable to determine whether to increment one of a plurality of consumption event counters (Toussant: Abstract, column 1 lines 55-66, column 2 lines 17-29,  column 4 lines 26-48, column 4 lines 55 – column 5 lines18, and FIG. 1-2 the weight sensor 30 and Kennish: [0029] and FIG. 1-2 the sensors 206-208: the sensor 208 may be a weight or pressure sensor configured to output a constant signal to the controller 202 proportional to the number of wipes stacked in the tub 102, or a discrete signal to the controller 202 each time the weight of the stack changes due to the or not to increment the one of the plurality of consumption event counters (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts),
wherein the plurality of consumption event counters include a first consumption event counter indicative of the household consumable having been used since the last comparison by the processor (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. and a second consumption event counter indicative of the household consumable having been replenished since the last comparison by the processor (Kennish: [0029] and FIG. 1-2 the sensors 206-208: the sensor 208 may be a weight or pressure sensor configured to output a constant signal to the controller 202 proportional to the number of wipes stacked in the tub 102, or a discrete signal to the controller 202 each time the weight of the stack changes due to the removal of a wipe. Depending on the sensors 206, 208 actually used in the wipes tub 102, the controller 202 is configured to receive the signals from the sensors 206, 208 and evaluate the signals to determine the appropriateness of the use of the wipes tub 102, an example of which is discussed more fully below and Richmond: Abstract, [0009]-[0010], [0023], and FIG. 1: The present application discloses a container for holding a can of beer or soda of a container of milk, etc. where the container may or may not also be a cooler and includes an embedded sensor and at least two counters where one counter counts the total number of times a new can has been placed into the container from the time that the container was first used up to the present, and the second counter that can be reset at any time to start a new count of the number of times a can has been placed in the container); 
wherein the processor is further configured to periodically transmit data located in the plurality of consumption event counters (Borke: Abstract, [0009]-[0010], and FIG. 1: The system includes a synchronization station that includes a memory; a mechanism to detect a mobile entity ID tag; and logic for receiving data from the mobile entity ID tag, for storing the received data in the memory, and for periodically transmitting contents of the memory to a central computer).

As to claim 22, Toussant, Borke, Kennish, and Richmond disclose the limitations of claim 21 further comprising the smart device of claim 21, wherein the processor is configured to increment the first consumption event counter indicative of the household consumable having been used since the last comparison by the processor when the current weight is less than the previous weight (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the .

As to claim 24, Toussant, Borke, Kennish, and Richmond disclose the limitations of claim 21 further comprising the smart device of claim 21, wherein the processor is configured to increment the second consumption event counter (Richmond: Abstract, [0009]-[0010], [0023], and FIG. 1: The present application discloses a container for holding a can of beer or soda of a container of milk, etc. where the container may or may not also be a cooler and includes an embedded sensor and at least two counters where one counter counts the total number of times a new can has been placed into the container from the time that the container was first used up to the present, and the second counter that can be reset at any time to start a new count of the number of times a can has been placed in the container) indicative of the household consumable having been replenished since the last comparison by the processor when the current weight is greater than the previous weight (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to .

As to claim 28, Toussant, Borke, Kennish, and Richmond disclose the limitations of claim 27 further comprising the smart device of claim 27, wherein the processor is configured to increment a second consumption event counter of the plurality of consumption event counters (Richmond: Abstract, [0009]-[0010], [0023], and FIG. 1: The present application discloses a container for holding a can of beer or soda of a container of milk, etc. where the container may or may not also be a cooler and includes an embedded sensor and at least two counters where one counter counts the total number of times a new can has been placed into the container from the time that the container was first used up to the present, and the second counter that can be reset at any time to start a new count of the number of times a can has been placed in the container) upon current load being greater than the previous load, wherein the second consumption event counter is indicative of the household consumable having been replenished since the last comparison by the processor ((Toussant: Abstract, column 1 lines 55- column 2 lines 30, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new (changed) stack weight, as will be explained in greater detail below).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Toussant et al. (Toussant – US 5,918,197) in view of Borke et al. (Borke – US 2012/0112906 A1) and Kennish et al. (Kennish – US 2011/0018718 A1) and further in view of Kulkarni et al. (Kulkarni – US 2014/0001730 A1).

As to claim 5, Toussant, Borke, and Kennish discloses the limitations of claim 1 except for the claimed limitations of the smart device of claim 1, wherein the processor is configured to idle for a set amount of time between load measurements.
However, it has been known in the art of electronic device operations design to implement the processor is configured to idle for a set amount of time between load measurements, as suggested by Kulkarni, which discloses the processor is configured to idle for a set amount of time between load measurements (Kulkarni: [0057]-[0058], and FIG. 11: As shown, the average current consumption equals I_module+4.times.I_sensor.times.T_on/T_tot. I_module is the current consumption of the control module, which also uses `periodic wake-up` techniques or other similar methods, such as the use of interrupts, to keep the average current 
Therefore, in view of teachings by Toussant, Borke, Kennish, and Kulkarni, it would have been obvious to one of the ordinary skill in the art before eth effective filing date of the claimed invention to implement in the system for monitoring consumer consumption of material of Toussant, Borke, and Kennish to include the processor is configured to idle for a set amount of time between load measurements, as suggested by Kulkarni. The motivation for this is to implement a known alternative method for conserving power usage of an electronic device.

Claims 7-9, 23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Toussant et al. (Toussant – US 5,918,197) in view of Borke et al. (Borke – US 2012/0112906 A1) and Kennish et al. (Kennish – US 2011/0018718 A1) and Richmond (Richmond – US 2012/0067904 A1) and further in view of Tomoya et al. (Tomoya – JP 2019-116349 A)

As to claim 7, Toussant, Borke, Kennish, and Richmond disclose the limitations of claim 6 further comprising the smart device of claim 6, wherein the processor is configured to increment a new roll event counter (Richmond: Abstract, [0009]-[0010], [0023], and FIG. 1: The present application discloses a container for holding a can of beer or soda of a container of milk, etc. where the container may or may not also be a cooler and includes an embedded sensor and at least two counters where one counter counts the total number of times a new can has been placed into the container from the time that the container was first used up to the present, and the second counter that can be reset at any time to start a new count of the number of times a can has been placed in the container) when the current load is greater than the previously measured load Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts) except for the claimed limitations of a difference between the current load and the previously measured load is greater than a threshold load. 
However, it has been known in the art of monitoring loading material to implement a difference between the current load and the previously measured load is greater than a threshold load, as suggested by Tomoya, which discloses a difference between the current load and the previously measured load is greater than a threshold load (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag 
Therefore, in view of teachings by Toussant, Borke, Kennish, Richmond, and Tomoya, it would have been obvious to one of the ordinary skill in the art before eth effective filing date of the claimed invention to implement in the system for monitoring consumer consumption of material of Toussant, Borke, Kennish and Richmond, to include a difference between the current load and the previously measured load is greater than a threshold load, as suggested by Tomoya. The motivation for this is to implement a known alternative method for tracking material usage of a user.

As to claim 8, Toussant, Borke, Kennish, Richmond, and Tomoya disclose the limitations of claim 6 further comprising the smart device of claim 6, wherein the processor is configured to
increment a roll removal event counter (Kennish: [0029]-[0031], [0035]-[0042], and FIG. 1-2: As the controller 202 receives the signals from the sensor 208, the controller 202 may increment the counter to reflect the number of wipes that have been removed from the tub 102. When the lid of the tub 102 is closed, the sensor 206 may detect the closing of the lid and transmit a corresponding signal to the controller 202. Upon receiving the lid closing signal from the sensor 206, and if the counter indicates that no more than the maximum Richmond: Abstract, [0009]-[0010], [0023], and FIG. 1: The present application discloses a container for holding a can of beer or soda of a container of milk, etc. where the container may or may not also be a cooler and includes an embedded sensor and at least two counters where one counter counts the total number of times a new can has been placed into the container from the time that the container was first used up to the present, and the second counter that can be reset at any time to start a new count of the number of times a can has been placed in the container) when the current load is less than the previously measured load and a difference between the current load and the previously load is greater than a threshold load (Toussant: Abstract, column 1 lines 55- column 2 lines 30, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)).

As to claim 9, Toussant, Borke, Kennish, Richmond, and Tomoya disclose the limitations of claim 6 further comprising the smart device of claim 6, wherein the processor is configured to
increment a usage event counter (Kennish: [0029]-[0031], [0035]-[0042], and FIG. 1-2: As the controller 202 receives the signals from the sensor 208, the controller 202 may increment the counter to reflect the number of wipes that have been removed from the tub 102. When the lid of the tub 102 is closed, the sensor 206 may detect the closing of the lid and transmit a corresponding signal to the controller 202. Upon receiving the lid closing signal from the sensor 206, and if the counter indicates that no more than the maximum Richmond: Abstract, [0009]-[0010], [0023], and FIG. 1: The present application discloses a container for holding a can of beer or soda of a container of milk, etc. where the container may or may not also be a cooler and includes an embedded sensor and at least two counters where one counter counts the total number of times a new can has been placed into the container from the time that the container was first used up to the present, and the second counter that can be reset at any time to start a new count of the number of times a can has been placed in the container) when the current load is less than the previously measured load and a difference between the current load and the previously measured load is less than a threshold load (Toussant: Abstract, column 1 lines 55- column 2 lines 30, column 4 lines 26-48, column 4 lines 55 – column 5 lines 18, column 8 lines 64 – column 9 lines 7, FIG. 1-2 the analog to digital converter 35, and Table 1: the weight sensor 30 is in operative communication with the working surface 22 supporting the stack 50. The weight sensor is also in communication with the recorder 40. Thus, when the stack 50 changes its weight--due to removal of one or more sheet(s) 51, or for other reasons--the monitor 10 (through the weight sensor 30 and the recorder 40) is capable of measuring and recording an absolute value of the new (changed) stack weight of the stack 50. As used herein, an act of removing one or more sheet(s) 51 from the stack 50, whereby the monitor 10 measures and records a new (changed) stack weight of the stack 50 is defined as a "weight-changing event." Of course, it should be understood that the change in the stack weight must be at least equal to or preferably greater than the level of sensitivity, or resolution, of the weight sensor 30, for the weight sensor 30 to be able to detect the new Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)).

As to claim 23, Toussant, Borke, Kennish, Richmond, and Tomoya disclose the limitations of claim 21 further comprising the smart device of claim 21, wherein the processor is configured to increment the first consumption event counter (Kennish: [0029]-[0031], [0035]-[0042], and FIG. 1-2: As the controller 202 receives the signals from the sensor 208, the controller 202 may increment the counter to reflect the number of wipes that have been removed from the tub 102. When the lid of the tub 102 is closed, the sensor 206 may detect the closing of the lid and transmit a corresponding signal to the controller 202. Upon receiving the lid closing signal from the sensor 206, and if the counter indicates that no more than the maximum allowable number of wipes have been removed and the predetermined period Richmond: Abstract, [0009]-[0010], [0023], and FIG. 1: The present application discloses a container for holding a can of beer or soda of a container of milk, etc. where the container may or may not also be a cooler and includes an embedded sensor and at least two counters where one counter counts the total number of times a new can has been placed into the container from the time that the container was first used up to the present, and the second counter that can be reset at any time to start a new count of the number of times a can has been placed in the container) indicative of the household consumable having been used since the last comparison by the processor when the current weight is less than the previous weight (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts that can be read by the recorder 40. Preferably, at least one digital count corresponds to the resolution of the weight sensor 30. Of course, the weight sensor 30 should be chosen or adjusted such as to be capable of measuring the total stack weight. For example, the load cell Model FT 50 Force Transducer commercially available from the manufacturer Revere Transducers, 14030 Bolsa Lane, Cerritos, Calif. 90701-5195, was set up to have 2048 counts over the 500 gram range to successfully test consumers' habits regarding consumption of the facial tissue PUFFS.RTM., the average weight of the individual PUFFS.RTM. tissue sheet (sheet weight) being about 1.5 gram which corresponds to 6 counts) and when a difference between the current weight and the previous weight is less than a threshold weight (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading amounts is not larger than the specified amount (if the difference is "small difference" in S602), the control unit45 advances the process to S606. In step S606, the control unit 45 determines that the document of the document platen 1 is not removed, clears the flag "document bundle has been removed", and ends the document platen document bundle removal determination process ( S605)).

As to claim 25, Toussant, Borke, Kennish, Richmond, and Tomoya disclose the limitations of claim 21 further comprising the smart device of claim 21, wherein the processor is configured to increment the second consumption even counter indicative of the household consumable having been replenished since the last comparison by the processor when the current weight is greater than the previous weight (Toussant: Abstract, column 1 lines 55-66, column 4 lines 26-48, column 4 lines 55 – column 5 lines18, column 7 lines 6-62, FIG. 1-2 the analog to digital converter 35, and Table 1: the stack weight is preferably measured in digital "counts." The analog to a digital converter 35 schematically shown in FIG. 2 is used to convert electrical signals produced by the weight sensor 30 comprising the load cell into digital counts Richmond: Abstract, [0009]-[0010], [0023], and FIG. 1: The present application discloses a container for holding a can of beer or soda of a container of milk, etc. where the container may or may not also be a cooler and includes an embedded sensor and at least two counters where one counter counts the total number of times a new can has been placed into the container from the time that the container was first used up to the present, and the second counter that can be reset at any time to start a new count of the number of times a can has been placed in the container) and when a difference between the current weight and the previous weight is greater than a threshold weight (Tomoya: pages 8-9 and FIG. 6 the third embodiment: For example, if it is considered that the maximum thickness of the document that can be fed is 0.1 mm, the difference between the previous and current stacking amounts is 5 mm, that is, the mass for 50 documents is set as the specified amount. If it is determined in S602 that the difference between the previous and current loading amounts is larger than the prescribed amount (if the difference is "large" in S602), the control unit 45 advances the process to S604. In step S604, the control unit 45 determines that the document on the document platen 1 has been removed, sets a flag indicating that the document bundle has been removed, and ends the document platen document bundle removal determination process (S605). On the other hand, when it is determined in S602 that the difference between the previous and current loading .

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Ghosh et al., US 2017/0083991 A1, discloses real-time wait estimation and prediction via embedded sensors.
Toussant et al., US 6,092,726, discloses universal monitor for collecting data on consumable products.
Lewis et al., US 2012/0167739 A1, discloses electronic pre-cut sheet dispenser with dispensing adjustments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684